Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“first generating unit” in claims 1, 2, 4, 5, 6, and 12
“second generating unit” in claims 1, 6, 10 and 12
“and unit in claim 10”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:

“CPU 201” or “CPU 211” in FIG. 2 preforming the functions in FIGs 3, 6, or 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (US 2020/0045208 A1) “Doi”.



1. An image processing apparatus ("IMAGE PROCESSING APPARATUS" [TITLE]) comprising: a first generating unit ("CPU" [0052], corresponding structure or equivalent) configured to generate gradation data ("a generation unit configured to generate first quantization data… that have a smaller number of gradations than the number of gradations of the first gradation data and the second gradation data" [0014]) corresponding to an achromatic color generated by combining two or more colors among a plurality of colors ("PRINTING POSITION OF FIRST COLOR AND SECOND COLOR" which overlap as shown in FIG. 9A or FIG. 10.  The two overprinted colors form an achromatic color.) , for an excess amount of a total gradation value exceeding a predetermined value, the total gradation value being a sum of gradation values of the plurality of colors used for recording a pixel of interest ("a sum of the first gradation data and the second gradation data … where the sum is greater than the maximum value" where the “first gradation data corresponding to a gradation value of a first color and second gradation data corresponding to a gradation value of a second color for a processing-target pixel” [0013]) , and generate gradation data corresponding to the plurality of colors, based on the generated gradation data corresponding to the achromatic color ("FIRST COLOR + SECOND COLOR" in the “AREA IN WHICH DOTS OF FIRST COLOR AND SECOND COLOR ARE OVERLAPPED” as shown in FIG 10. [0096]-[0097]) ; and a second generating unit ("CPU" [0052], corresponding structure or equivalent functioning as a “QUANTIZATION PROCESSING UNIT 306” [FIG. 4, FIG. 17].) configured to quantize the gradation data generated by the first generating unit ("a generation unit configured to generate … second quantization data" [0013], and generate data to control recording of dots corresponding to the pixel of interest ("QUANTIZATION RESULT OUTPUT UNIT 307" [FIG. 4, FIG. 17] the dots can be sent to be recorded e.g. printed on paper using a printer.) , wherein the predetermined value is a gradation value indicating whether or not to record the dots in an overlapping manner (Dots are not overlapped in “PRINTING POSITION OF FIRST OR SECOND COLOR as shown by two or more dot positions in FIG. 9".  Alternatively, dots are overlapped in "PRINTING POSITION OF FIRST COLOR AND SECOND COLOR” as shown by a single dot position in FIG. 9. [0091]-[0092].), in case that the dots corresponding to the total gradation value are recorded (The dots are recorded: "the image processing apparatus performing image processing to print a color material of the first color based on the first quantization data and to print a color material of the second color based on the second quantization data," [0013] where the first color and second color are shown to be printed when dots of the first and second colors overlap or do not overlap in FIG. 9.) 
The motivation is provided by Doi: “to provide an image processing apparatus that enables printing of an image with no conspicuous granularity in a configuration of printing with dots of multiple color materials mixed on a printing medium” [0013].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
The Examiner provides a single reference 35 USC 103 rejection since Doi has four embodiments; which upon reading by a person having ordinary skill in the art would render the Applicants claimed invention obvious.


10. The image processing apparatus according to claim 1, further comprising a unit configured to control recording on a recording medium, based on data generated by the second generating unit ("PRINTING APPARATUS 1" as shown in FIGs 1 and 2.  The printer records (prints) data onto a recording medium such as paper.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
 
11.  The image processing method of claim 11 has been analyzed in view of the “IMAGE PROCESSING METHOD” [TITLE] of Doi and further in view of claim 1.  Claim 11 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

12.  The non-transitory computer readable medium of claim 12 has been analyzed in view of “processing is executed by the CPU in the image processing apparatus main control unit 108 according to a program stored in the ROM.” And further in view of claim 1; where the ROM is a non-transitory computer readable medium.  Claim 12 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claims 6 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (US 2020/0045208 A1) “Doi” in view of Hakamada (US 2012/0250096 A1) “Hakamada”.

6. Doi teaches: The image processing apparatus according to claim 1 quantizing target gradation data among gradation data generated by the first generating unit.
Doi does not explicitly teach: wherein the second generating unit calculates a threshold value to be used for quantizing target gradation data among gradation data generated by the first generating unit.
However, Hakamada teaches: calculating a threshold value to be used for quantizing target gradation data among gradation data generated by the first generating unit ("THRESHOLD CALCULATION CONTROLLER 245" as shown in FIG. 2 [0039]).
	The CPU of Doi serving as the second generation unit can be modified by Hakamada to calculate a threshold value to be used for a target for quantizing target data.
The motivation is provided by Hakamada for “suppressing unclearness (with color dulling and granular feeling) due to superimposed colors in color printing. It further includes suppressing prominent tints, as necessary, at low-saturation regions near black or gray colors.” [0013]. 

Furthermore, the combination of Doi and Hakamada teach: based on a sum of gradation data having higher density than the target gradation data among the gradation data generated by the first generating unit ("generates third gradation data by subtracting the maximum value from the sum" [0013] of Doi.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

7. Doi teaches:  The image processing apparatus according to claim 1, having a gradation data corresponding to the achromatic color.
Doi does not explicitly teach where the achromatic gradation data having cyan, magenta and yellow dots are recorded in a superimposed manner.
However, Hakamada teaches: the achromatic gradation data having cyan, magenta and yellow dots recorded in a superimposed manner (C+M+Y as shown in FIG. 8).
The superimposition of two colors to form an achromatic color of Doi can be extended to include the colors of Cyan, Magenta, and Yellow to form a composite achromatic black color.
The motivation is provided by Hakamada for “suppressing unclearness (with color dulling and granular feeling) due to superimposed colors in color printing. It further includes suppressing prominent tints, as necessary, at low-saturation regions near black or gray colors.” [0013].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (US 2020/0045208 A1) “Doi” in view of Tsuboi et al. (US 2012/0249646 A1) “Tsuboi”.

8. Doi teaches:  The image processing apparatus according to claim 1 having a gradation data corresponding to the achromatic color.
Doi does not explicitly teach: wherein the gradation data corresponding to the achromatic color is achromatic gradation data having dots of high-brightness light cyan, high-brightness light magenta, and yellow recorded in a superimposed manner.
However Tsuboi teaches:  “after layers of black, cyan, magenta, and yellow ink having a relatively low brightness are formed over a unit region equivalent to the width of 16 nozzles, layers of gray (Gy), light cyan (LC), and light magenta (LM) having a relatively high brightness are formed thereon” [0032].
The superimposition of two colors to from an achromatic color of Doi can be extended to include the colors of high brightness light cyan, high-brightness light magenta, and yellow to form a composite achromatic black color.
The motivation for the combination is provided by Tsuboi: “to provide an inkjet printing apparatus and an inkjet printing method capable of suppressing generation of bronze phenomenon regardless of the color gamut”.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (US 2020/0045208 A1) “Doi” in view of Suzuki et al. (US 2019/0052775 A1) “Suzuki”.

9. Doi teaches: The image processing apparatus according to claim 1, having  gradation data corresponding to an achromatic color
Doi does not explicitly teach: 
:where the achromatic gradation data includes one of: achromatic gradation data having red and cyan dots recorded in a superimposed manner; achromatic gradation data having green and magenta dots recorded in a superimposed manner; and achromatic gradation data having blue and yellow dots recorded in a superimposed manner 
However, Suzuki teaches: where the achromatic gradation data includes one of: achromatic gradation data having red and cyan dots recorded in a superimposed manner; achromatic gradation data having green and magenta dots recorded in a superimposed manner; and achromatic gradation data having blue and yellow dots recorded in a superimposed manner ("in a case where a light red ink and the cyan ink are used, or in a case where a light green ink and the magenta ink are used, these inks are often simultaneously used to record a low gradation region of an achromatic color." [0157]) .
The colors of Doi can be modified to include an achromatic color formed from red and cyan or green and magenta.
The motivation for the combination is provided by Suzuki for “suppressing the graininess of an image in a low gradation region of a black hue [0009]”.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Allowable Subject Matter

Claims 2, 3, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest reference of record is Doi (US 2020/0045208 A1).  In the Applicant’s claims 2, 3, 4, and 5  the reference of Doi does not teach:

For claim 2:  acquiring a minimum value among the gradation values of the plurality of colors and a value according to the excess amount, and by subtracting the minimum value from the gradation values of the plurality of colors.

For claim 3:  wherein the value according to the excess amount is a half value of the excess amount.

For claim 4:  wherein the first generating unit generates gradation data in ascending order of density of colors when being superimposed.
For claim 5:  wherein the first generating unit preferentially generates the gradation data corresponding to the achromatic color.

   Doi fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art

Kajiwara et al. (US 10,165,153 B2)
Abstract
An image processing apparatus sets a threshold value matrix for each of multiple color materials, and uses the set threshold value matrix to acquire a first threshold value. On the other hand, the image processing apparatus sets reference data on the basis of multivalued data of that color material. Then, the image processing apparatus calculates a second threshold value matrix by performing a predetermined process on the first threshold value on the basis of the reference data for that color material. Further, by comparing the second threshold value with the multivalued data, quantization data for printing a dot is generated. When doing this, the threshold value matrix and the reference data for that color material are set so as to make the graininess of a dot pattern of that color material lower than the graininess of a mixed color dot pattern obtained by mixing dot patterns of the respective multiple color materials.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675